EXHIBIT 10.1

[FORM OF FACE OF ORIGINAL NOTE]

[Global Note Legend]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OR SECTION 9.04 OF THE INDENTURE, (II) THIS GLOBAL NOTE
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.2(b) OF APPENDIX
A TO THE INDENTURE, (III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR
CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE
MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY.

[Restricted Note Legend]

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

A-1



--------------------------------------------------------------------------------

[Regulation S Legend]

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.

Each Regulation S Global Note shall bear the following additional legend (as
applicable):

THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).

Each Definitive Note shall bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND TRUSTEE
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

A-2



--------------------------------------------------------------------------------

[FORM OF ORIGINAL NOTE]

CUSIP No.             

ISIN No.             

No.                                         
                                                     $

OFFICE DEPOT, INC. 9.75%

Senior Secured Notes due 2019

OFFICE DEPOT, INC., a Delaware corporation, for value received, promises to pay
to [            ], or its registered assigns, the principal sum of
[            ] Dollars ($[            ]) [or such other amount as is listed on
the Schedule of Increases or Decreases in Global Note attached hereto]1 on
March 15, 2019.

Interest Payment Dates: March 15 and September 15, commencing September 15,
2012.2

Record Dates: March 1 and September 1.

Additional provisions of this Note are set forth on the other side of this Note.

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.

 

OFFICE DEPOT, INC. By:       Name:   Title:

Dated:                    

[Attach Notation of Note Guarantee for each Guarantor]

 

1 

Use the Schedule of Increases and Decreases language if Note is in Global Form.

2 

Applicable to Original Notes only.

 

A-3



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

U.S. Bank National Association, as Trustee, certifies that this is one of the
Notes referred to in the Indenture

By:       Authorized Signatory

Dated:

 

*/ If the Note is to be issued in global form, add the Global Notes Legend and
the applicable attachment from Exhibit A captioned “TO BE ATTACHED TO GLOBAL
NOTES — SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES”.

 

A-4



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF ORIGINAL NOTE]

OFFICE DEPOT, INC.

9.75% Senior Secured Notes due 2019

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. Interest

The Company promises to pay interest on the principal amount of this Note at the
rate per annum shown above from the date hereof until maturity. The Company
shall pay interest semiannually in arrears on March 15 and September 15 of each
year, or if any such day is not a Business Day, on the next succeeding Business
Day (each an “Interest Payment Date”), commencing September 15, 2012. Interest
on the Notes shall accrue from the most recent date to which interest has been
paid or duly provided for or, if no interest has been paid or duly provided for,
from March 14, 2012 until the principal hereof is due. Interest shall be
computed on the basis of a 360-day year of twelve 30-day months.

2. Method of Payment

The Company shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered Holders at the close of business on the March 1 or
September 1 immediately preceding the Interest Payment Date even if Notes are
canceled after the record date and on or before the Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. The Company shall pay principal, premium, if any, and interest on the
Notes in money of the United States of America that at the time of payment is
legal tender for payment of public and private debts. The Company will make
payments in respect of the Notes represented by the Global Notes, including
principal, premium, if any, and interest, by wire transfer of immediately
available funds to the accounts specified by the Global Note Holder. The Company
will make all payments of principal, interest and premium, if any, with respect
to Definitive Notes by wire transfer of immediately available funds to the
accounts specified by the Holders of the Definitive Notes. All other payments on
Notes shall be made at the office or agency of the Paying Agent and Registrar
within the City and State of New York unless the Company elects to make interest
payments by check mailed to the Holders at their addresses set forth in the
register of Holders.

3. Paying Agent and Registrar

Initially, U.S. Bank National Association (the “Trustee”) will act as Paying
Agent and Registrar. The Company may appoint and change any Paying Agent or
Registrar without notice to any Holder. The Company or any of its Subsidiaries
may act as Paying Agent or Registrar.

4. Indenture

The Company issued the Notes under an Indenture dated as of March 14, 2012 (the
“Indenture”), among the Company, the Guarantors and the Trustee. The terms of
the Notes include those stated in the Indenture. The Notes are subject to all
such terms and provisions of the Indenture, and the Holders (as defined in the
Indenture) are referred to the Indenture for a statement of such terms and
provisions. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling. The Indenture pursuant to which this Note is issued provides that
an unlimited aggregate principal amount of Additional Notes may be issued
thereunder, provided certain conditions are met.

5. Optional Redemption

(a) Except as set forth in subparagraph (b) and (c) of this paragraph 5, the
Company shall not have the option to redeem the Notes pursuant to this Section
prior to March 15, 2016. On or after March 15, 2016 the Company may redeem the
Notes, in whole at any time or in part from time to time, upon not less than 30
nor more than

 

A-5



--------------------------------------------------------------------------------

60 days’ notice, at the redemption prices (expressed as percentages of principal
amount) set forth below, plus accrued and unpaid interest thereon, to but not
including the applicable redemption date, if redeemed during the 12-month period
beginning on March 15 of the years indicated below, subject to the rights of
Holders of record on the relevant record date to receive interest on the
relevant Interest Payment Date:

 

Year

   Percentage  

March 15, 2016

     104.875 % 

March 15, 2017

     102.438 % 

March 15, 2018 and thereafter

     100.000 % 

(b) At any time and from time to time on or prior to March 15, 2015, the Company
may redeem in the aggregate up to 35% of the aggregate principal amount of the
Notes issued under the Indenture (calculated after giving effect to any issuance
of Additional Notes) with the net cash proceeds of one or more Equity Offerings
(1) by the Company or (2) by any direct or indirect parent of the Company to the
extent the net cash proceeds of such Equity Offering by such direct or indirect
parent of the Company are contributed to the common equity capital of the
Company or used to purchase Capital Stock (other than Disqualified Stock) of the
Company from it, at a redemption price (expressed as a percentage of principal
amount thereof) of 109.750%, plus accrued and unpaid interest on the Notes
redeemed to but not including the redemption date; provided, however, that
(i) at least 65% of the original aggregate principal amount of the Notes (not
including any issuance of Additional Notes) remains outstanding after each such
redemption; and (ii) any such redemption shall occur within 90 days after the
date on which any such Equity Offering is consummated and otherwise in
accordance with the procedures set forth in the Indenture.

(c) At any time prior to March 15, 2016, upon not less than 30 nor more than 60
days’ notice, at the option of the Company, the Company may redeem the Notes, in
whole or in part, at a redemption price equal to 100% of the principal amount
thereof plus the Applicable Premium as of, and accrued and unpaid interest
thereon, to but not including, the date fixed for redemption, subject to the
right of Holders on the relevant record date to receive interest on the relevant
interest payment date that occurs on or prior to the date fixed for redemption.

6. Mandatory Redemption

The Company shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

7. Notice of Redemption

Notice of redemption shall be mailed by first-class mail at least 30 days but
not more than 60 days before the redemption date to each Holder of Notes to be
redeemed at his, her or its registered address, except that redemption notices
may be mailed more than 60 days prior to a redemption date if the notice is
issued in connection with a defeasance of the Notes or a satisfaction and
discharge of the Indenture. Notes in denominations larger than $2,000 may be
redeemed in part but only in whole multiples of $1,000. On or after the
redemption date, unless the Company defaults in the payment of the redemption
price, interest ceases to accrue on Notes or portions thereof called for
redemption.

8. Repurchase of Notes at the Option of the Holders upon Change of Control and
Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Company
to repurchase all or any part (equal to $2,000 or an integral multiple of $1,000
in excess thereof) of that Holder’s Notes at a purchase price in cash equal to
101% of the aggregate principal amount thereof, plus accrued and unpaid interest
thereon to the date of purchase (subject to the rights of the Holders of record
on the relevant record date to receive interest due on the relevant Interest
Payment Date), as provided in, and subject to the terms of, the Indenture.

In accordance with Section 4.06 of the Indenture, the Company will be required
to offer to purchase Notes and other Priority Lien Debt (if any) upon the
occurrence of certain events related to sales of Company assets. If such an
event occurs, the offer price for the Notes and any other Priority Lien Debt in
any Asset Sale Offer will be equal to 100% of the principal amount of the Notes
and such other Priority Lien Debt repurchased, plus accrued and unpaid interest
on the Notes and any other Priority Lien Debt to the date of purchase, as
provided in, and subject to the terms of, the Indenture.

 

A-6



--------------------------------------------------------------------------------

In accordance with Section 4.07 of the Indenture, the Company will be required
to offer to purchase Notes upon the occurrence of a sale of certain Company
assets. If such a sale occurs, the offer price for the Notes in any Specified
Asset Sale Offer will be equal to 100% of the principal amount of the Notes,
plus accrued and unpaid interest, if any, to the date of purchase (subject to
the rights of Holders of record on the relevant record date to receive interest
on the relevant Interest Payment Date), as provided in, and subject to the terms
of, the Indenture.

9. Denominations; Transfer; Exchange

The Notes are in registered global form, without interest coupons, in
denominations of $2,000 and any integral multiple of $1,000 in excess of $2,000.
The transfer of Notes may be registered and Notes may be exchanged in accordance
with the Indenture. Upon any registration of transfer or exchange, the Registrar
and the Trustee may require a Holder, among other things, to furnish appropriate
endorsements or transfer documents and the Company may require a Holder to pay
any taxes required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange any Notes selected for redemption (except,
in the case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) or to transfer or exchange any Notes (i) for a period beginning at the
opening of business 15 days before the day of any selection of Notes for
redemption and ending at the close of business on the day of selection or
(ii) tendered and not withdrawn in connection with a Change of Control Offer, an
Asset Sale Offer or a Specified Asset Sale Offer. Transfer may be restricted as
provided in the Indenture.

10. Persons Deemed Owners

The registered Holder of this Note shall be treated as its owner for all
purposes.

11. Unclaimed Money

Subject to any applicable escheat or other abandoned property law, the Trustee
or Paying Agent shall pay to the Company upon written request any money held by
them for the payment of principal of, premium (if any) or interest on, any Note
that remains unclaimed for two years after such amounts have become due and
payable, and, thereafter, Holders entitled to the money must look to the Company
for payment as a general creditor, and the Trustee and each Paying Agent shall
have no further liability with respect to such monies.

12. Discharge and Defeasance

Subject to certain conditions, the Company at any time may terminate some of or
all its obligations under the Notes and the Indenture if, among other things,
the Company deposits with the Trustee, in trust, for the benefit of the Holders
of the Notes, cash in U.S. dollars, Government Securities, or a combination
thereof, in such amounts as will be sufficient, in the opinion of a nationally
recognized firm of independent public accountants, to pay the principal of, or
premium (if any) and interest on, the outstanding Notes.

13. Amendment, Supplement and Waiver

(a) Subject to certain exceptions, the Indenture, the Notes, the Note Guarantees
or the related Security Documents may be amended or supplemented with the
consent of the Holders of at least a majority in principal amount of the Notes
then outstanding (including, without limitation, consents obtained in connection
with a purchase of, or tender offer or exchange offer for, Notes), and any past
default or non-compliance with, or requirement for future compliance with, any
provision of the Indenture, the Notes, the Note Guarantees or the Security
Documents may be waived with the consent of the Holders of a majority in
principal amount of the then outstanding Notes (including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes).

 

A-7



--------------------------------------------------------------------------------

(b) Without the consent of any Holder of a Note, the Indenture, the Notes, the
Note Guarantees or the Security Documents may be amended or supplemented to cure
any ambiguity, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
the Company’s or any Guarantor’s obligations to Holders of Notes in the case of
a merger or consolidation or sale of all or substantially all of the Company’s
or such Guarantor’s assets, in either case, as permitted in the Indenture, to
make any change that would provide any additional rights or benefits to the
Holders of Notes or that does not adversely affect, in any material respect, the
legal rights under the Indenture of any such Holder, to comply with requirements
of the SEC in order to effect or maintain the qualification of the Indenture
under the TIA, if applicable, to comply with Section 4.11 of the Indenture, to
conform the text of the Indenture, the Notes, the Note Guarantees or the
Security Documents to any provision of the section of the Offering Memorandum
entitled “Description of Notes” to the extent that such provision in the
“Description of Notes” was intended to be a verbatim recitation of a provision
of the Indenture, the Notes, the Note Guarantees or the Security Documents, to
evidence and provide for the acceptance of appointment by a successor Trustee
(provided that the successor Trustee is otherwise qualified and eligible to act
as such under the Indenture or to provide for a successor or replacement
Collateral Trustee under the Security Documents), to provide for the issuance of
Additional Notes in accordance with the Indenture, to make, complete or confirm
any grant of Collateral permitted or required by the Indenture or any of the
Security Documents or any release, termination or discharge of Collateral that
becomes effective as set forth in the Indenture or any of the Security
Documents, to grant or perfect any Lien for the benefit of the Holders of the
Notes, to provide for the release of Collateral from the Lien of the Indenture
and the Security Documents when permitted or required by the Security Documents
or the Indenture or to otherwise amend any Security Document with respect to the
ABL Collateral in a manner consistent with any corresponding amendment to the
Security Documents governing the ABL Collateral so long as such amendment does
not result in a release of Collateral not otherwise permitted by the Security
Documents or the Indenture or as provided in the Collateral Trust Agreement. Any
amendment to, or waiver of, the provisions of the Indenture or any Security
Document that has the effect of releasing all or substantially all of the
Collateral from the Liens of the Indenture and the Security Documents will
require the consent of the Holders of at least two-thirds in aggregate principal
amount of the Notes then outstanding (but only to the extent any such consent is
required under the Collateral Trust Agreement).

14. Defaults and Remedies

In the case of an Event of Default arising from events of bankruptcy or
insolvency specified in Section 6.01(g) or Section 6.01(h) of the Indenture with
respect to the Company, or a Restricted Subsidiary that is a Significant
Subsidiary, the principal of, premium, if any, and interest on all outstanding
Notes will become due and payable immediately without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee or the
Holders of at least 25% in principal amount of the then outstanding Notes may
declare the principal of, premium, if any, and accrued but unpaid interest on
all the Notes to be due and payable immediately by notice in writing to the
Company specifying the Event of Default; provided, however, that a Default under
Section 6.01(d) or Section 6.01(e) of the Indenture shall not constitute an
Event of Default until the Trustee notifies the Company or the Holders of at
least 25% in principal amount of the outstanding Notes notify the Company and
the Trustee of the Default and the Company does not cure such Default within the
time specified in Section 6.01(d) or Section 6.01(e) or otherwise after receipt
of such notice. Holders of the Notes may not enforce the Indenture or the Notes
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in principal amount of the then outstanding Notes may direct the
Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders of the Notes notice of any Default or Event of Default (except a Default
or Event of Default relating to the payment of principal or interest or premium,
if any) if and so long as a committee of its Responsible Officers in good faith
determines that withholding the notice is in the interests of the Holders of the
Notes. Holders of a majority in aggregate principal amount of the Notes then
outstanding by notice to the Trustee may on behalf of the Holders of all of the
Notes waive any existing Default or Event of Default and its consequences under
the Indenture, except a continuing Default or Event of Default in the payment of
interest, on, premium, if any, on, or the principal of, the Notes; provided, the
Notes are not then due and payable by reason of a Declaration. The Holders of a
majority in principal amount of the then outstanding Notes may rescind an
acceleration due to a Declaration and its consequences if the rescission would
not conflict with any judgment or decree and if all existing Events of Default
have been cured or waived except nonpayment of principal or interest that has
become due solely because of acceleration. No such rescission shall affect any
subsequent Default or impair any right consequent thereto.

 

A-8



--------------------------------------------------------------------------------

15. Trustee Dealings with the Company

Subject to certain limitations imposed by the TIA, the Trustee, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may become a creditor of, or otherwise deal with, the Company or its Affiliates
with the same rights it would have if it were not Trustee.

16. No Recourse Against Others

No past, present or future director, officer, employee, manager, incorporator or
holder of any Equity Interests in the Company or of any Guarantor or any direct
or indirect parent corporation of the Company, as such, shall have any liability
for any obligations of the Company or the Guarantors under the Notes, the
Indenture, the Note Guarantees, or the Security Documents or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder of Notes by accepting a Note waives and releases all such liability. The
waiver and release under Section 16 are part of the consideration for issuance
of the Notes and the Note Guarantees.

17. Authentication

This Note shall not be valid until authenticated by the manual signature of the
Trustee or an authenticating agent.

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

19. GOVERNING LAW

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES WHICH
WOULD HAVE THE EFFECT OF APPLYING THE LAWS OF ANY OTHER JURISDICTION.

20. CUSIP Numbers; ISINs

The Company has caused CUSIP numbers and ISINs to be printed on the Notes and
has directed the Trustee to use CUSIP numbers and ISINs in notices of redemption
as a convenience to the Holders. No representation is made as to the accuracy of
such numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

21. Guarantee

The Company’s obligations under the Notes are fully and unconditionally
guaranteed, jointly and severally, by the Guarantors.

22. Copies of Documents

The Company will furnish to any Holder of Notes upon written request and without
charge to the Holder a copy of the Indenture which has in it the text of this
Note.

 

A-9



--------------------------------------------------------------------------------

Assignment Form

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:         (Insert assignee’s legal
name)

 

 

(Insert assignee’s sec. sec. or tax I.D. no.)

 

 

(Insert assignee’s address and zip code)

and irrevocably appoint                                                     as
agent to transfer this Note on the books of the Company. The agent may
substitute another to act for him or her.

 

Date:     Your Signature:         (Sign exactly as your name appears on the face
of this Note)

Signature Guarantee*:                                    

 

* Participant in a recognized Signature

Guarantee Medallion Program (or other

signature guarantor acceptable to the Trustee).

 

A-10



--------------------------------------------------------------------------------

[To be inserted for Rule 144A Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange   Amount of Decrease in
Principal Amount at Maturity
of this Global Note   Amount of Increase in Principal
Amount at Maturity of this
Global Note   Principal Amount of this Global
Note Following such decrease
(or increase)   Signature of Authorized Officer
of Trustee or Notes Custodian

[To be inserted for Regulation S Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE REGULATION S GLOBAL NOTE

The following exchanges of a part of this Regulation S Global Note for an
interest in another Global Note or of other Restricted Global Notes for an
interest in this Regulation S Global Note, have been made:

 

Date of Exchange   Amount of Decrease in
Principal Amount at
Maturity of this Global
Note   Amount of Increase in
Principal Amount at
Maturity of this Global
Note   Amount of Increase in
Principal Amount at
Maturity of this Global
Note   Principal Amount of this
Global Note Following
such decrease (or
increase)   Signature of Authorized
Officer of Trustee or
Notes Custodian

 

A-11



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.06 (Asset Sale) Section 4.07 (Specified Asset Sale) or Section 4.09
(Change of Control) of the Indenture, check the box:

 

Asset Sale

   ¨           Specified Asset Sale       ¨           Change of Control       ¨
    

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.06 (Asset Sale) Section 4.07 (Specified Asset Sale) or
Section 4.09 (Change of Control) of the Indenture, state the amount ($2,000 or
an integral multiple of $1,000 in excess of $2,000):

 

$                               Date:                            
Your Signature:         (Sign exactly as your name appears on the face of this
Note) Tax Identification No.:

Signature Guarantee*:                                

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-12